Exhibit 10.1

 

PURCHASE AGREEMENT FOR PURCHASE OF

PARTICIPATION INTEREST IN LOAN

 

THIS AGREEMENT is made effective the 17th day of December    , 2004, by and
between MidFirst Bank (“Purchaser”), a federally chartered savings association
and Liberty National Life Insurance Company (“Seller”), an Alabama corporation.

 

WITNESSETH:

 

WHEREAS, Seller is the owner of a certain participation interest in a certain
commercial loan (“Participation Interest”) in the original principal amount of
$22,500,000 to MSI 83 King, L.L.C. (“83 King Loan”) secured by certain real
property collateral described on Exhibit “A” attached hereto;

 

WHEREAS, Purchaser desires to purchase the Participation Interest in the 83 King
Loan; and

 

WHEREAS, Purchaser, as Lender, and Seller, as Participant, have previously
entered into a Loan Participation Agreement covering the 83 King Loan being
identified on Exhibit “B” attached hereto (the “LPA”), and upon the closing of
the purchase of the 83 King Loan, the LPA shall be terminated, and Purchaser, as
Lender in the LPA shall be released from any and all liability from inception
and forever, and for every cause whatsoever.

 

WHEREAS, Seller desires to sell the Participation Interest to Purchaser on terms
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
conditions and promises hereinafter contained, the parties agree as follows:

 

AGREEMENT

 

1. Sale of Participation Interest. Seller agrees to sell and Purchaser agrees to
purchase all of Seller’s right, title and interest in the Participation
Interest, without warranty or recourse, except as otherwise set forth herein.

 

2. Purchase Price. The total purchase price for the Participation Interest
purchased in the 83 King Loan is Seventeen Million, One Hundred Thousand and
No/100 Dollars ($17,100,000). Purchaser and Seller shall comply with all
applicable laws and regulations with respect to the sale and transfer of the
Participation Interest. Seller and Purchaser understand and agree that there are
no commitments or obligations on the part of the Seller to sell, or the
Purchaser to purchase, any other participation interests in any other existing
commercial loans wherein Purchaser is the Lender and Seller is the Participant.

 

3. Assignment of Participation Interest. Seller shall on the Transfer Date
execute and cause to be delivered to Purchaser for the Participation Interest
purchased, an original assignment from Seller, as assignor, to Purchaser, as
assignee, duly executed, attested and acknowledged and otherwise in form
acceptable to Purchaser.

 

4. Title. Seller agrees to provide, or cause to be provided, on or before
December 27, 2004, to Purchaser, at Seller’s cost, but with Purchaser’s
assistance, with down date title insurance commitment to endorse (“down date
endorsement”), the existing mortgagee’s title policy for the 83 King Loan, the
review of which must be acceptable to Purchaser in all respects. If Purchaser’s
review of the down date endorsement, is unacceptable to Purchaser, Purchaser
shall, on or before December 31, 2004, notify Seller, and Purchaser may
terminate this Agreement, at Purchaser’s sole option, by notice to Seller.

 

5. Transfers. Upon the date the Participation Interest is transferred from
Seller to Purchaser, which date shall be on or before December 31, 2004, if not
terminated by Purchaser in accordance with Section 4 hereof (“Transfer Date”),
Purchaser shall pay the Purchase Price to Seller. Seller shall physically
deliver to Purchaser the following documents for the Participation Interest:

 

  (a) Original executed Assignment of the Participation Interest purchased.



--------------------------------------------------------------------------------

  (b) Termination Agreement for the Loan Participation Agreement.

 

  (c) Original down date endorsements.

 

  (d) Release and Satisfaction Agreement acceptable to Purchaser.

 

  (e) Such other documents as Purchaser may reasonably require.

 

Seller shall pay all title and closing costs, except that Seller and Purchaser
shall pay their respective attorney’s fees.

 

6. Obligations of Seller. Seller covenants and agrees as follows:

 

  (a) Should Seller receive any notice or other information concerning the
Participation Interest purchased by Purchaser after the Transfer Date, Seller
shall promptly forward such notices or other information to Purchaser.

 

  (b) Seller agrees to cooperate with Purchaser to the extent required by law or
by any government agency or any private insurance carrier, to complete necessary
reporting forms associated with such agency and any other insurance carriers and
to do any other acts reasonably required of Seller by Purchaser to complete the
transfer of the Participation Interest to Purchaser, including giving proper
notice that the Participation Interest has been assigned to Purchaser.

 

  (c) Seller shall warrant and defend title of the Purchaser in the
Participation Interest and at any time upon request of Purchaser, Seller shall,
at its expense do, execute, acknowledge and deliver or cause to be done,
executed, acknowledged and delivered such acts, deeds, assignments, releases,
transfers, conveyances, power of attorney or other instruments and assurances as
may be reasonably necessary or proper for the purpose of fully effectuating the
assignment, transfer and conveyance of the Participation Interest to Purchaser
and the vesting of title thereto to Purchaser.

 

  (d) Seller agrees that Seller will not modify, cancel, extend or otherwise
change in any manner any of the terms, covenants, or conditions of any of the
Loan Documents nor enter into any other agreements affecting the Participation
Interest without the prior written consent of Purchaser. Seller further agrees
that it will take no collection action on the Participation Interest after the
effective date hereof.

 

  (e) Seller will indemnify, defend and hold Purchaser harmless from and against
any and all claims, loss, costs or damage, including, without limitation,
reasonable attorney’s fees and expenses arising out of Seller’s failure to
perform any of its obligation under this Agreement or arising out of the
falsity, incorrectness or incompleteness in any material respect of any
covenant, representation or warranty given by Seller herein.

 

  (f) On the Transfer Date, Seller shall release and forever discharge the
Purchaser, both as Lender under the LPA, and hereunder, the Purchaser’s agents,
servants, employees, officers, attorneys, successors and assigns from all
damage, loss, claims, demands, liabilities, obligations, actions and causes of
action whatsoever which the Seller as Participant and hereunder, might now have
or claim to have against the Purchaser, including this Agreement, whether
presently known or unknown and of every nature and extent whatsoever on account
of or in any way concerning, arising out of or founded on the LPA and this
Agreement including, without implied limitation, all such loss or damage of any
kind heretofore sustained or that might arise as a consequence of the dealings
between the parties.



--------------------------------------------------------------------------------

7. Seller’s Warranties and Representations. Seller warrants and represents the
following:

 

  (a) Seller is the legal and beneficial owner and holder of the Participation
Interest.

 

  (b) Seller has the right, power, legal capacity and authority to execute and
deliver this Agreement and to consummate the transactions contemplated
hereunder. This Agreement has been duly and validly executed and delivered by
Seller, constituted the valid, legal and binding agreement of Seller, and is
enforceable against Seller in accordance with its terms. No approval of any
person or entity is required for the execution of this agreement by Seller or
the consummation of any of the transactions contemplated under this agreement.

 

  (c) Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Alabama.

 

  (d) No claim or defense exists as to any of the Participation Interest
referenced herein, which would defeat Purchaser’s right to purchase the
Participation Interest. Seller has made no prior pledge, sale or assignment of
the Participation Interest.

 

  (e) Purchaser has made no representations, guarantees or assurances whatsoever
as to the expected or projected profitability, return, success, performance
result, effect, consequence or benefit (whether legal, regulatory, tax,
financial, accounting, or otherwise) of the sale hereunder. Seller will be
relying upon its own judgment and its own advisors with respect to the sale
hereunder and Seller has not sought and is not relying on any information
provided by Purchaser as a courtesy to Seller with respect to the sale
hereunder. All terms of, and the documentation evidencing this Agreement have
been the result of arm’s length negotiations between the parties.

 

  (f) The Participation Interest is eligible under this Agreement for purchase
on the Transfer Date.

 

All representations and warranties contained herein or otherwise made in writing
pursuant hereto are now true and correct and shall be true and correct as of the
Transfer Date with the same force and effect as though made at such time. All of
said representations and warranties shall survive the consummation of the
transaction contemplated hereby.

 

8. Purchaser’s Covenants. Purchaser covenants and agrees as follows:

 

  (a) Purchaser agrees to abide by and be bound by the terms and conditions in
all documents evidencing and relating to any Loan purchased hereunder.

 

9. Purchaser’s Warranties and Representations. Purchaser warrants and represents
the following:

 

  (a) Purchaser is a federally chartered savings association duly organized and
validly existing.

 

  (b) Purchaser is duly authorized to enter into this Agreement and has complied
with all laws, statutes, rules, regulations, charter provisions, articles and
bylaws to which it may be subject.

 

  (c) The duties and obligations of Purchaser under this Agreement are the
valid, binding, and enforceable duties and obligations of Purchaser and
compliance with these duties and obligations will not conflict with, result in a
breach of, or default under or be adversely affected by any agreements,
instruments, decrees, judgments, injunctions, orders, writs, laws, rules, or
regulations to which Purchaser is a party or by which its properties of assets
are bound.



--------------------------------------------------------------------------------

All representations and warranties contained herein or otherwise made in writing
pursuant hereto are now true and correct and shall be true and correct as of the
Transfer Date with the same force and effect as though made at such time. All of
said representations and warranties shall survive the consummation of the
transaction contemplated hereby.

 

10. Brokerage Commissions. Seller and Purchaser represent and warrant to each
other that they have not dealt with any broker, agent or finder, licenses or
otherwise, in connection with the sale and purchase of the Participation
Interest. Seller and Purchaser shall indemnify and hold each other free and
harmless from any and all costs, liability, causes of action or proceedings
instituted by any agent, broker or finder, licensed or otherwise, not disclosed
herein through, under or by reason of the conduct of Seller or Purchaser in
connection with the purchase of the Participation Interest.

 

11. Assignment. Purchaser may assign or transfer this Agreement or any rights or
benefits under this Agreement to any person or entity without the prior written
approval of Seller.

 

12. Notices. All notices required or permitted under this agreement shall be in
writing, and except as otherwise provided herein, shall be effective upon
receipt via facsimile, personal delivery to Seller or Purchaser, or three (3)
days after being deposited in the United States mail, registered or certified,
with postage fully prepaid and addressed to the respective parties as follows:

 

Seller:      Liberty National Life Insurance Company        3700 S. Stonebridge
Drive        Post Office Box 8080        McKinney, Texas 75070        Attention:
Mr. Russell Tucker Purchaser:      MidFirst Bank        501 N.W. Grand Blvd.  
     Oklahoma City, Oklahoma 73118        Attention: Legal Department

 

or to such other addresses as either party shall, from time to time, specify in
the manner provided herein.

 

13. Interpretation. The headings in this Agreement are for convenience only and
shall not define or limit the provisions hereof. This Agreement shall be
construed according to its ordinary meaning and shall not be strictly construed
for or against any party hereto.

 

14. Governing Law. This Agreement shall be governed by the laws of the State of
Oklahoma. The parties agree that proper venue and jurisdiction shall reside in
state or federal district court in Oklahoma County, Oklahoma.

 

15. Binding Effect and Waiver. All of the terms, covenants and conditions herein
contained shall inure to the benefit of and be binding upon the parties hereto
and their successors and assigns. Any modification or waiver of any term of this
agreement, including a modification or a waiver of this term, must be in writing
signed by the party or parties against which enforcement of the modification or
waiver is sought.

 

16. Entire Agreement. This agreement constitutes the entire agreement among the
parties pertaining to the subject matter hereof and all prior and
contemporaneous agreements, representations and understandings, written or oral,
are hereby superceded and merged into this Agreement. The parties hereto agree
to execute such additional documents and to perform such additional acts as may
be reasonably necessary to carry out the purpose and intent of this Agreement.

 

17. Claims of Action. If any party shall bring suit to enforce the terms and
provisions hereof, the prevailing party shall be entitled to recover from the
other party all costs, expenses and reasonable attorneys’ fees incurred in
connection with the exercise by the prevailing party of its rights and remedies
hereunder. For purposes of this paragraph, the term “prevailing party” shall
mean, in the case of the



--------------------------------------------------------------------------------

claimant, one who is successful in obtaining substantially all the relief
sought, and in the case of the defendant or respondent, one who is successful in
denying substantially all of the relief sought by the claimant. Any award of
attorneys’ fees shall be set by the court and not by a jury.

 

18. Severability. Should any term, provision, covenant or condition of this
Agreement be void, invalid or inoperative, the same shall not affect any other
term, provision, covenant or condition of this Agreement but the remainder
thereof shall be given effect as though such void, invalid or inoperative term,
provision, covenant or condition had not been contained herein. This Agreement
may be executed in counterpart and each such counterpart, when taken together
with all other counterparts, shall be deemed one and the same original document.

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed as of the day and year first above written.

 

SELLER:   PURCHASER: Liberty National Life Insurance Company   MidFirst Bank By:
 

/s/ Larry M. Hutchison

--------------------------------------------------------------------------------

  By:  

/s/ Jeff Records

--------------------------------------------------------------------------------

Title:   Executive Vice President and   Title:   President     General Counsel  
     



--------------------------------------------------------------------------------

Exhibit A

 

Lots 1 through 3, Block 327, Seattle Tide Lands;

 

Situate in the City of Seattle, County of King, State of Washington



--------------------------------------------------------------------------------

Exhibit B

 

Loan Participation Agreement dated July 7, 2000; Borrower: MSI 83 King, L.L.C.